 

 

Case 7:15-cv-06594-NSR Document 74 Filed 10/03/18 Page 1 of 30

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARRI FURK, *
Plaintiff, HON. NELSON S. ROMAN
-against- - Case No.: 15-CIV-06594 (NSR)(PED)
ORANGE-ULSTER BOCES,
Defendant.
x

 

 

MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
SUMMARY JUDGMENT ON BEHALF OF ORANGE-ULSTER BOCES

 

Yours, etc.,
DRAKE LOEB, PLLC

Attorneys for Defendant,
ORANGE-ULSTER BOCES

555 Hudson Valley Avenue
Suite 100

New Windsor, New York 12553
Tel. No.: (845) 561-0550

DRAKE LOEB™
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

 

Case 7:15-cv-06594-NSR Document 74 Filed 10/03/18 Page 2 of 30

TABLE OF CONTENTS
Page

Table of Cases Authorities.............ccccccccccecceccescvaceeceeecueetcseeaeeevaneeneenneenens i-iv
ARGUMENT:
1. INTRODUCTION. ........ ccc cece cece ccc cceeecueesescucecucccceeuveeeescceteeguatesgus 2
IL PROCEDURAL HISTORY... 0... ccccccc ce cccsccccccceecseeevsaeeeeeeeusueeeeetennens 2
III. OVERVIEW OF PLEADED ALLEGATIONS IN THIRD AMENDED

COMPLAINT. ......ccccccccccccccecccccvecaccceveccceceeesctsensettennnugvsnteseugenesss 4
IV. APPLICABLE SUMMARY JUDGMENT STANDARD)............cccceeeeceeess 6
Vv. THE PLAINTIFF’S CLAIMS FOR UNPAID WAGES UNDER THE

FLSA SHOULD BE DISMISSED (FIRST CAUSE OF ACTION)............... 7
VI. THE PLAINTIFF’S CLAIMS FOR UNPAID WAGES UNDER THE

NEW YORK STATE LABOR LAW SHOULD BE DISMISSED

(SECOND CAUSE OF ACTION)...........cccccceccceeceeeeeeneseeseeeeeseneesenes 9
VII. THE PLAINTIFF’S CLAIMS BASED ON DISCRIMINATION,

UNDER TITLE VII AND THE ADEA SHOULD BE DISMISSED

(THIRD CAUSE OF ACTION )........ccccssssssssssecssesseesseecssessessessesereessseeesesseseess 10
VI. THE PLAINTIFF’S CLAIMS BASED ON DISCRIMINATION,

UNDER THE NEW YORK HUMAN RIGHTS LAW SHOULD

BE DISMISSED (FOURTH CAUSE OF ACTION ).............ccececeeeeeseeeees 18
Ix. THE PLAINTIFF’S RETALIATION CLAIMS UNDER THE FLSA

SHOULD BE DISMISSED (FIFTH CAUSE OF ACTION).............0c0ce eee 18
X. THE PLAINTIFF’S RETALIATION CLAIMS UNDER THE NEW

YORK LABOR LAW SHOULD BE DISMISSED (SIXTH CAUSE

OF ACTION )..........ccccceseeseseeeeetentesteneeesneaeeeeeseeessuseseecseuseveenaenens 22
XI. THE PLAINTIFF’S RETALIATION CLAIMS UNDER THE FMLA

SHOULD BE DISMISSED (SEVENTH CAUSE OF ACTION)..............04 22
CONCLUSION ...........cccccccccccscceeeseseeevececueeeseevaeesnaeteaevsneeeseessnerenesneenes 25

DRAKE LOEB™
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

Case 7:15-cv-06594-NSR Document 74 Filed 10/03/18 Page 3 of 30

TABLE OF CASES & AUTHORITIES
Cases:
Abdu-Brisson v. Delta Air Lines, Inc., 239 F.3d 456 (2d Cir. 2001)
Abdul-Hakeem v. Parkinson, 523 F. App'x 19, 21 (2d Cir. 2013)

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, at 249-250, 106 S.Ct. 2505, 91 L.Ed. 2d
202 (1986)

Aneja v. Triborough Bridge & Tunnel Auth., 35 F. App'x 19 (2d Cir. 2002)

Bailey v. Vill. of Pittsford, 981 F. Supp. 2d 178, 182 (W.D.N.Y. 2013)

Bernstein v. The MONY Grp.., Inc., 228 F. Supp. 2d 415, 419 (S.D.N.Y. 2002)

Brierly v. Deer Park Union Free Sch. Dist., 359 F. Supp. 2d 275, 291 (E.D.N.Y. 2005)
Brodsky v. City Univ. of New York, 56 F.3d 8, 9 (2d Cir.1995)

Brown v. Coach Stores, Inc., 163 F.3d 706 (2d Cir. 1998)

Brown v. ScriptPro, LLC, 700 F.3d 1222, 1230-31 (10th Cir. 2012)

Brown v. Soc'y for Seaman's Children, 194 F, Supp. 2d 182 (E.D.N.Y. 2002)

Butler v. New York Health & Racquet Club, 768 F. Supp. 2d 516, 529 (S.D.N.Y. 2011)
Caddick v. Pers. Co. I LLC, , 2018 WL 3222520, at *9 (S.D.N.Y. 2018)

Castro v. City of New York, 24 F.Supp.3d 250, 264, 2014 WL 2582830, at *10
(E.D.N.Y. June 5, 2014)

Chambers v. TRM Copy Centers Corp., 43 F.3d 29, 40 (2d Cir. 1994)
Dallow v. Prudential Residential Services, L.P., 22 F.3d 1219 (2d Cir. 1994)
Davis v. Food Lion, 792 F.2d 1274, 1277 (4th Cir. 1986)

Delaney v. Bank of Am. Corp., 766 F.3d 163, 168 (2d Cir. 2014)

Dunn v. Sederakis, 143 F. Supp. 3d 102 (S.D.N.Y. 2015)

Esmilla v. Cosmopolitan Club, 936 F. Supp. 2d 229, 239 (S.D.N.Y. 2013)

ii

DRAKE LOEB™
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

Case 7:15-cv-06594-NSR Document 74 Filed 10/03/18 Page 4 of 30

Finkelshteyn v. Staten Island Univ. Hosp., 687 F. Supp. 2d 66, 84 (E.D.N.Y. 2009)

Fleming v. MaxMara USA, 644 F.Supp.2d 247, 266 (E.D.N. Y.2009), aff'd, 371
Fed.Appx. 115, 117-18 (2d Cir.2010)

Forrester v. Roth's I. G. A. Foodliner, Inc., 646 F.2d 413, 414 (th Cir. 1981)

Gordon v. Kaleida Health, 2012 WL 171577, at *5 (W.D.N.Y. 2012)

Govori v. Goat Fifty, L.L.C., 519 Fed. Appx. 732, 734 (2d Cir.2013)

Henry v. Nannys for Grannys Inc., 86 F. Supp. 3d 155, 159-60 (E.D.N.Y. 2015)

Henry v. NYC Health & Hosp. Corp., 18 F. Supp. 3d 396, 408 (S.D.N.Y. 2014)

Hill v. Rayboy—Brauestein, 467 F. Supp.2d 336, 352 (S.D.N.Y. 2006)

Johnson v. Cty. of Nassau, 480 F. Supp. 2d 581 (E.D.N.Y. 2007)

Jozav. WW JFK LLC, 2010 WL 3619551 (E.D.N.Y. 2010)

Kalola v. Int'l Bus. Machines Corp., 2017 WL 3394115, at *10 (S.D.N.Y. 2017), report
and recommendation adopted, 2017 WL 3381896 (S.D.N.Y. 2017), appeal dismissed,
2018 WL 894064 (2d Cir. 2018)

Lambert v. McCann Erickson, 543 F. Supp. 2d 265 (S.D.N.Y. 2008)

Lanier v. 1.B.M. Corp., 319 F. Supp. 2d 374, 385 (S.D.N.Y. 2004)

Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 106 S.Ct. 1348, 89
L.Ed.2d 538 (1986)

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973)

Meyer v. State of New York Office of Mental Health, 174 F. Supp. 3d 673, 687
(E.D.N.Y. 2016)

Meyer v. New York State Office of Mental Health, 679 F. App'x 89 (2d Cir. 2017), cert.
denied, 138 S. Ct. 143, 199 L. Ed. 2d 36 (2017)

Moccio v. Cornell Univ., 889 F. Supp. 2d 539 (S.D.N.Y. 2012), affd, 526 F. App'x 124
(2d Cir. 2013)

Mullins v. City of New York, 626 F.3d 47, 53 (2d Cir. 2010)
Murray v. Visiting Nurse Servs. of N.Y., 528 F. Supp. 2d 257 (S.D.N.Y. 2007)

Newton v. City of Henderson, 47 F.3d 746, 748 (Sth Cir. 1995)

iti
DRAKE LOEB™
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

 

 

Case 7:15-cv-06594-NSR Document 74 Filed 10/03/18 Page 5 of 30

Perez v. Comme'ns Workers of Am. Local 1109, 2005 WL 2149204, at *8 (E.D.N.Y.
Sept. 6, 2005)

Perez v. Comme'ns Workers of Am., 210 F. App'x 27 (2d Cir. 2006)

Potenza v. City of New York, 365 F.3d 165, 168 (2d Cir. 2004

Reiseck v. Universal Comm'ns of Miami, Inc., 591 F.3d 101, 105 (2d Cir.2010)
Roman v. Cornell Univ., 53 F. Supp. 2d 223, 241 (N.D.N.Y. 1999)

Ruiz v. Cty. of Rockland, 609 F.3d 486 (2d Cir. 2010)

St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 508, 113 S. Ct. 2742, 2748, 125 L. Ed. 2d
407 (1993)

Terry v. Ashcroft, 336 F.3d 128 (2d Cir. 2003)

Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 254, 101 S.Ct. 1089, 67 L.Ed.2d
207 (1981)

Torres v. Gristede's Operating Corp., 628 F. Supp. 2d 447, 472 (S.D.N.Y. 2008).
Van Zant v. KLM Royal Dutch Airlines, 80 F.3d 708 (2d Cir. 1996)
Wernick v. Federal Reserve Bank of New York, 91 F.3d 379 (2d Cir. 1996)

White v. Baptist Mem'l Health Care Corp., 699 F.3d 869, 876 (6th Cir. 2012), cert.
denied, 571 U.S. 886

Statutes:

FRCP 56(c)

FMLA (29 U.S.C. §2610 et seq.)

Fair Labor Standards Act (29 U.S.C. §207 et seq.)
ADEA (29 U.S.C. §621 et seq.)

Title VII (42 U.S.C. §2000e et seq.)

DRAKE LOEB™
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

iv

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR Dol8Me6792 Filed 10/03/18 Page®9830

I. INTRODUCTION

The Plaintiff Marri Furk (“Plaintiff”) is a 55 year old female employee of the defendant
Orange Ulster BOCES (“BOCES”). The Plaintiff generally alleges that during the course of her
employment she: was not paid for her hours worked in violation of the Fair Labor Standards Act
(29 U.S.C. §207 et seq.) and the New York Labor Law (N.Y. Labor Law §198); was retaliated
against for complaining of unpaid wages in violation of the Fair Labor Standards Act (29 U.S.C.
§215) and the New York Labor Law (N.Y. Labor Law §215); was retaliated against by reason of
her taking a medical leave in 2014 in violation of the Family Medical Leave Act or “FMLA” (29
US.C. §2610 et seq.); and was otherwise discriminated and/or retaliated against by reason of her
gender and national origin in violation of Title VII (42 U.S.C. §2000e et seq.), and by reason of
her age in violation of the ADEA (29 U.S.C. §621 et seq.).

IL. PROCEDURAL HISTORY

The plaintiff filed her initial Complaint with this Court on August 20, 2015. Dkt. 1;
Exhibit “B.”’ The plaintiff's initial Complaint named both BOCES and her Union (the United
Public Service Employees Union) as defendants, and asserted five (5) causes of action. The first
cause of action asserted a claim, under the FLSA, for unpaid wages. The second cause of action
asserted a retaliation claim, under the FMLA, and alleged that she was denied a promotional
opportunity, and had her hours reduced, because she took a medical leave in March of 2014. The
third cause of action asserted a claim, under Article 78 of the CPLR, alleging that her reduction
in hours was arbitrary and capricious. The fourth cause of action asserted a “prospective”

gender, race, ethnicity and national discrimination claim, under Title VII, pending receipt of an

 

" All Exhibits referred to are annexed to the document entitled “Exhibit List Submitted on Behalf of Orange-Ulster
BOCES in Support of Motion for Summary Judgment,” submitted herewith.

DRAKE LOEB" 2
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR Dot8RAGA?Y¥Y Filed 10/03/18 Page6708830

EEOC “right to sue” notice. The fifth cause of action asserted a “prospective” age
discrimination claim, under the ADEA, pending receipt of an EEOC “right to sue” notice.

In response to the defendants’ pre-motion letters which addressed deficiencies in the
plaintif’s initial Complaint (Dkt. Nos. 11 and 12), a pre-motion conference was conducted, and
the Plaintiff was directed to file an Amended Complaint. See, November 20, 2015 Minute Entry.
The Plaintiffs Amended Complaint, which named both BOCES and the UPSEU, was filed on
December 5, 2015. Dkt. 16; Exhibit “D.” The Plaintiff?’s Amended Complaint contained five (5)
causes of action. The first cause of action asserted a claim, under the FLSA, for unpaid wages.
The second cause of action asserted a claim, under Title VII, for gender discrimination and
retaliation. The third cause of action asserted a claim, under the ADEA, for age discrimination
and retaliation. The fourth cause of action asserted claims under the New York State Human
Rights Law (for gender and age discrimination) and the New York State Labor Law (for unpaid
wages). The fifth cause of action asserted a claim under Article 78 of the CPLR alleging that her
reduction in hours was arbitrary and capricious.

The defendants moved to dismiss the plaintiff's Amended Complaint. Dkt. Nos. 18 to
27. On November 2, 2016, the Court issued its Opinon and Order on the motions to dismiss.
Dkt. 28; Exhibit “E.” With respect to Court’s Opinion and Order, the Court ruled, in pertinent
part, that all Title VII and ADEA claims sounding in discrimination or retaliation which occurred
more than 300 days prior to the plaintiff's August 20, 2015 EEOC filing were time-barred, and
dismissed with prejudice. Exhibit “E,” at p. 9. Thus, all Title VII and ADEA claims of
discrimination or retaliation, predating October 24, 2014 (i.e. the date predating the EEOC filing

date by 300 days) are not actionable. Further, the Court dismissed the plaintiff's Article 78

claims. Exhibit “E,” at p. 12.

DRAKE LOEB" 3
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR DoLBtéi9/92 Filed 10/03/18 Page 9880

Following the issuance of this Court’s November 2, 2016 Opinion and Order, the
Plaintiff filed a Second Amended Complaint (Dkt. 39; Exhibit “F”), and subsequently, on July
19, 2017, filed a Third Amended Complaint (Dkt. 52; Exhibit “G”).’ BOCES filed its Answer to
the Plaintiff's Third Amended Complaint on August 24, 2017 (Dkt. 56; Exhibit “H”).

Il. OVERVIEW OF PLEADED ALLEGATIONS IN THIRD AMENDED
COMPLAINT

The Plaintiff commenced working as a Computer Network Specialist (“CNS”) at BOCES
on April 2, 2001, and is a member of the United Public Service Employees Union (““UPSEU”).
Exhibit “G,” §§ 7-8.

The Plaintiff alleges that while she was on a medical leave in March/April of 2014, a
promotional position became available for a Senior Network Specialist. Exhibit “G,” { 12 and
12B. The Plaintiff claims that her supervisor, Bhargav Vyas, who is of Indian descent, did not
interview her for the SNS position, and that same was given to a younger male of Indian descent

_— Apurva Engineer — on April 4, 2014. Exhibit “G,” [§ 12A and 12B. The plaintiff alleges that
Mr. Engineer’s promotion from CNS to SNS was not necessary, since he performs only CNS
level work. Exhibit “G,” 4 12D. The plaintiff also alleges that other employees, outside of the
CNS title, perform CNS level work, and had this particular work been allocated to her as a CNS,
she would not have incurred work hour reductions. Exhibit “G,” J 22A. She also alleges that Mr.
Apurva’s promotion indirectly harmed her because, with the removal of Mr. Engineer from the
list of employees in the CNS position, the plaintiffs ranking on that list made her more

vulnerable to being laid off. Exhibit “G,” qq 12C and 23.

 

* The Plaintiffs Third Amended Complaint removed the co-defendant UPSEU as a party in this litigation.

DRAKE LOEB™ 4
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR DolBRes’9? Filed 10/03/18 Page 9830

The Plaintiff alleges that her hours were reduced from 40 to 32 per week from July 1,
2014 to September 1, 2014, and she claims that these hours were reduced at that time due to her
complaints about not being asked to interview while out on medical leave earlier that year.
Exhibit “G,” J 13 and 14.

On May 26, 2015, the Plaintiff alleges that during a meeting with supervisory personnel
at BOCES and her Union representative she was advised that her hours would be reduced from a
full-time level (“1.0 or 40 hours per week) to a part-time level (“.4” or 16 hours per week),
with an effective date of July 1, 2015. Exhibit “G,” 79. The plaintiff asserts that the reduction
in hours occurred because of discrimination on account of the plaintiffs age, gender and national
origin, and/or for retaliatory reasons — on account of her complaints about the non-payment of
wages and/or overtime. Exhibit “G,” J 10 and 21.

Later, on August 4, 2015, while the plaintiff remained on part-time hours, another CNS
employee passed away. Exhibit “G,” 7 11. The Plaintiff asked supervisory personnel at BOCES
to return to full-time status due to the passing of her co-employee, but alleges that she was not
returned to full-time status at that time. Exhibit “G,” 4 11.

With respect to the plaintiff's wage claims she asserts that she was not paid for straight
time hours worked, as well as overtime hours worked, from August of 2009 to December 31,
2015. Exhibit “G,” ¢ 16. The plaintiff alleges that she complained about not being paid for
wages due her to Pamela Rourke (n/k/a Pamela Fisk) on October 2, 2014, and to Mr. Vyas “on
several occasions.” Exhibit “G,” § 19.

The plaintiff's Third Amended Complaint contains seven (7) causes of action. The
plaintiff's first cause of action seeks damages for unpaid straight time and overtime wages under

the FLSA. Exhibit “G,” 4§ 24 to 30. The plaintiff’s second cause of action seeks damages for

DRAKE LOEB™ 5
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

 

ALR/ev Case 7:15-cv-06594-NSR Doihene749 Filed 10/03/18 Page *02%o

unpaid wages under the New York Labor Law. Exhibit “G,” ff] 31 to 36. The Plaintiff's third
cause of action alleges that her hours were reduced, and she was denied promotional
opportunities, on account of her age, gender and national origin, pursuant to Title VII and the
ADEA. Exhibit “G,” 9 37 to 41. The Plaintiffs fourth cause of action alleges that her hours
were reduced, and she was denied promotional opportunities, due to her age, gender and national
origin under the Human Rights Law. Exhibit “G,” [J 42 to 45. The Plaintiff's fifth cause of
action, brought pursuant to the FLSA, alleges that her hours were reduced, and she was
discriminated against, because she complained about not being paid for her hours worked and
overtime. Exhibit “G,” ff 46 to 49. The Plaintiff's sixth cause of action, brought pursuant to the
New York Labor Law, alleges that her hours were reduced, and she was discriminated against,
because she complained about not being paid for all hours worked and overtime. Exhibit “GG,” TF
50 to 49 (sic). The Plaintiff's seventh cause of action alleges that the plaintiff was retaliated
against, in violation of the FMLA, by reason of not being interviewed for and promoted to an
available SNS position while out on medical leave in 2014. Exhibit “G,” 4] 50 to 55.
IV. APPLICABLE SUMMARY JUDGMENT STANDARD

Summary judgment shall be granted if all of the submissions taken together "show that
there is no genuine issue as to any material fact and that the moving party is entitled to judgment
as a matter of law." FRCP 56(c). Ona motion for summary judgment, the moving party bears
the initial burden of demonstrating the absence of a genuine issue of material fact. Dallow v.
Prudential Residential Services, L.P., 22 F.3d 1219 (2d Cir. 1994). Once the moving party
establishes its prima facie showing of entitlement to summary judgment, the burden shifts to the
non-movant to come forward with specific facts showing that there are genuine issues of fact for

trial. Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 106 S.Ct. 1348, 89

DRAKE LOEB™ 6
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR Do8tEr07049 Filed 10/03/18 Page 47098930

L.Ed.2d 538 (1986). In this regard, the mere existence of a scintilla of evidence in support of the
non-moving party's position will be insufficient for purposes of defeating a motion for summary
judgment, as there must be evidence on which the jury could reasonably find for the non-movant.
Wernick v. Federal Reserve Bank of New York, 91 F.3d 379 (2d Cir. 1996). Further, “the mere
existence of some alleged factual dispute between the parties” alone will not defeat a properly
supported motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477 USS. 242, at
249-250, 106 S.Ct. 2505, 91 L.Ed. 2d 202 (1986). Finally, and as stated by the Second Circuit,
“(t)hough caution must be exercised in granting summary judgment where intent is genuinely in
issue... summary judgment remains available to reject discrimination claims in cases lacking
genuine issues of material fact.” Chambers v. TRM Copy Centers Corp., 43 F.3d 29, 40 (2d Cir.
1994).

V. THE PLAINTIFF’S CLAIMS FOR UNPAID WAGES UNDER THE FLSA
SHOULD BE DISMISSED (FIRST CAUSE OF ACTION)

As set forth in the accompanying submissions on this motion, at all relevant times it was
the policy of BOCES to pay any employee for his or her additional straight-time or overtime
hours worked upon an employee’s written request indicating the particular hours worked. Vyas
Affidavit, | 3; Heppes Affidavit, 5; Exhibits “K,” “L,” “M” and “N.” In this case, there is no

' dispute that the plaintiff was both fully aware of the procedure for obtaining pay for her
additional straight-time and overtime hours worked. Specifically, on May 9, 2013, pursuant to
BOCES’s promulgated procedure, the plaintiff submitted her request for additional straight-time
hours worked, and she was duly approved and paid for same. Exhibit “O”; Vyas Affidavit, 7;
Heppes Affidavit, 410. Likewise, on February 28, 2014, pursuant to BOCES’s promulgated
procedure, the plaintiff submitted her request for overtime hours worked, and she again was duly

approved and paid for same. Exhibit “P”; Vyas Affidavit, ] 8; Heppes Affidavit, q 11.

DRAKE LOEB™ ; 7
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR Docl#REhb AY? Filed 10/03/18 Page $8830

Based on the non-disputed facts that: (a) BOCES provided to the plaintiff a mechanism
and procedure for obtaining payment of any additional straight-time or overtime hours worked,
(b) the plaintiff knew of and availed herself of these procedures; (c) the plaintiff was paid for
additional straight-time hours worked, and overtime hours worked, on every occasion when she
requested the same; and (d) the plaintiff's entire wage claim is based on claims for wages which
she never sought or asked for prior to the commencement of this lawsuit, the plaintiff's wage
claims should be dismissed.

The case of Joza v. WW JFK LLC, 2010 WL 3619551 (E.D.N.Y. 2010) is squarely on
point. In Joza, as in the case at bar, it was established that the employer promulgated a
mechanism and procedure for its employees to follow in order to receive payment for overtime
hours worked - to wit, the employee’s completion of an overtime slip for submission to her
employer. Further, and just as in the case at bar, it was established that the employee knew of
and followed the employer’s procedure for obtaining payment for the extra hours worked, and
was so paid when this mechanism and procedure was followed. Under these circumstances -
which are identical to those presented here - the Court held that an employer could not be found
liable under the FLSA for not paying for alleged worked hours which the plaintiff, by her own

admission, never reported. In so holding, the Court explained that where the plaintiff's alleged
lack of pay was “directly attributable to plaintiff's determination not to comply with the
established overtime reporting and compensation procedure,” her employer could not be found —
liable for its employee’s failure abide by these procedures. The Court in Joza followed and
approved the leading decision on this particular issue issued by the Ninth Circuit in Forrester v.
Roth's I. G. A. Foodliner, Inc., 646 F.2d 413, 414 (9th Cir. 1981), and noted that “most

authorities in the Second Circuit consider.... Forrester to be seminal.” In Forrester, the Ninth

DRAKE LOEB™
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR Dochher§7PZ? Filed 10/03/18 Page 1P?#%o

Circuit held that:

“An employer must have an opportunity to comply with the
provisions of the FLSA. This is not to say that an employer may
escape responsibility by negligently maintaining records required
by the FLSA, or by deliberately turning its back on a situation.
However, where the acts of an employee prevent an employer from
acquiring knowledge, here of alleged uncompensated overtime
hours, the employer cannot be said to have suffered or permitted
the employee to work in violation of (the FLSA).”

Based on the holding in Joza, following the rule in Forrester, the plaintiff's wage claims
should be summarily dismissed.? Pursuant to Joza, an employee, like the plaintiff, who wholly
fails to abide by an employer’s promulgated procedure for obtaining payment of overtime or
extra hours worked, and who does not otherwise show that the employer was placed on notice of
specific hours worked for which payment was to be made, cannot establish a violation of the
statutory wage laws where, as here, the undisputed sole reason for the alleged lack of pay is
attributable to the plaintiff's admitted failure to even ask for or seek payment for hours allegedly
worked. Brown v. ScriptPro, LLC, 700 F.3d 1222, 1230-31 (10th Cir. 2012)(“... where the
employee fails to notify the employer through the established overtime record-keeping system,
the failure to pay overtime is not a FLSA violation”). As stated in White v. Baptist Mem'l
Health Care Corp., 699 F.3d 869, 876 (6th Cir. 2012), cert. denied, 571 U.S. 886:

“ Under the FLSA, if an employer establishes a reasonable process
for an employee to report uncompensated work time the employer

is not liable for non-payment if the employee fails to follow the
established process. See Hertz, 566 F.3d at 781-82; Newton, 47

 

* Parenthetically, to the extent that the plaintiff seeks to recover for unpaid “straight-time” hours, this claim is barred
under the FLSA since the plaintiff does not allege, and cannot prove, that her hourly wage was less than the
minimum federal hourly wage. Exhibit “G” at {18 and 25. See, Gordon v. Kaleida Health, 2012 WL 171577, at
*5 (W.D.N.Y. 2012)(*...the FLSA provides for recovery of straight-time wages only to thé extent the amount of

compensation received by an employee results in an hourly rate that is less than the applicable federal minimum
wage”).

DRAKE LOEB™ 9
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
a Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR Doclier7P4? Filed 10/03/18 Page Teo

F.3d at 749-50; Forrester, 646 F.2d at 414-15. When the employee
fails to follow reasonable time reporting procedures she prevents .
the employer from knowing its obligation to compensate the
employee and thwarts the employer's ability to comply with the
FLSA. See Hertz, 566 F.3d at 781-82; Newton, 47 F.3d at 749-50;
Forrester, 646 F.2d at 414-15. See also Raczkowski, 8 F.3d 29.”

VI. THE PLAINTIFE’S CLAIMS FOR UNPAID WAGES UNDER THE NEW YORK
STATE LABOR LAW SHOULD BE DISMISSED (SECOND CAUSE OF

ACTION)
The plaintiffs claims for unpaid wages under the New York Labor Law (“NYLL”)

should be dismissed for the same reasons that the plaintiff’s claims lack merit under the FLSA.
That is, the Courts in this Circuit have recognized that whereas the measure of the recovery
under the NYLL and the FLSA differ, the facts necessary to establish liability for the alleged
failure to pay required wages do not. See, Joza v. WW JFK LLC, 2010 WL 3619551, at *6
(E.D.N.Y. Sept. 10, 2010)(“[ while the measure of recovery in cases dually successful under
these wage and hour laws will per force vary, the facts necessary to establish that a covered
employee performed overtime work for which the employee has not received statutory overtime

compensation will not”); see also, Reiseck v. Universal Comm'ns of Miami, Inc., 591 F.3d 101,

 

105 (2d Cir.2010) (noting that NYLL mandates overtime pay in same manner as FLSA). Here,
inasmuch as the plaintiffs claims for unpaid wages are non-viable based upon: (a) the plaintiff's
failure to ever request of BOCES, prior to the commencement of this lawsuit, the payment of the
specified extra hours she “now” claims she allegedly worked, and (b) her inability to show that
BOCES should have known of the specified extra-hours worked and the non-payment of same,
her NYLL claims, like her FLSA claims, should be dismissed. See, Joza, supra.; Newton v. City
of Henderson, 47 F.3d 746, 748 (Sth Cir. 1995) (affirming judgment to City-employer where
employee failed to comply with overtime approval requirements); Davis v. Food Lion, 792 F.2d

1274, 1277 (4th Cir. 1986) (affirming trial court finding that employer did not have actual or

DRAKE LOEB“ 10
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

 

ALR/ev Case 7:15-cv-06594-NSR DoQ8HEn97079 Filed 10/03/18 Page 4 ?%%30

constructive knowledge of overtime work where employee “deliberately acted in such a way to

prevent his employer from acquiring knowledge of his alleged uncompensated overtime hours’’).

Vil. THE PLAINTIFF’S CLAIMS BASED ON DISCRIMINATION UNDER TITLE
VII AND THE ADEA SHOULD BE DISMISSED (THIRD CAUSE OF ACTION)

The plaintiffs third cause of action asserts a claim for discrimination under Title VII as
well as the ADEA. The plaintiffs cause of action in this regard is wholly without merit, and
should be dismissed.

As a preliminary matter, in the Court’s November 2, 2015 Opinion and Order, the Court
held that any discrimination claims under Title VII or the ADEA arising from acts that occurred
more than 300 days prior to the plaintiff's EEOC filing were time-barred. Dkt. 28, at p. 9. Here,
as the plaintiff filed her EEOC Charge on August 20, 2015 (see Timeline attached to Amended
Complaint, annexed hereto as Exhibit “D”) , any acts of discrimination or retaliation which
ocourred more than 300 days before her filing (i.e. October 24, 2014) are time-barred. With this
in mind, the plaintiff's allegations that BOCES failed to promote her to an SNS position in the
first part of 2014, and reduced her hours from July 1, 2014 to September 1, 2014, are time-barred
to the extent they arise under Title VII or the ADEA. Van Zant v. KLM Royal Dutch Airlines,
80 F.3d 708 (2d Cir. 1996)(only events that occurred during 300-day period prior to EEOC
filing are actionable under Title VID; Brodsky v. City Univ. of New York, 56 F.3d 8, 9 (2d
Cir.1995)(a charge of age discrimination must be filed with the EEOC within 300 days of the

alleged discriminatory conduct).4

 

“In point of fact, the plaintiff does not allege that the July to September 2014 reduction in hours was due to her age,
gender or national origin. Instead, she expressly pleads that this reduction occurred in retaliation for taking a medical.
leave earlier that year. Exhibit “G,” ff 13 and 14. The non-viability of the plaintiffs FMLA retaliation claim is
addressed in Point XI, below.

DRAKE LOEB™ : 11
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR Dod8fférf749 Filed 10/03/18 Page %82%930

The only timely claim of discrimination asserted by the plaintiff (purportedly motivated
by animus towards the plaintiff’s gender, national origin and/or age) relates to the plaintiff's
claim of having her hours reduced, from full-time (40 hours per week) to part-time (16 hours per
week) effective on July 1, 2015. However, there is not a scintilla of evidence demonstrating that
this reduction in hours occurred for discriminatory reasons based on the plaintiff's asserted
protected class.

Claims asserted under Title VII and the ADEA are analyzed under the McDonnell
Douglas burden shifting formula. Abdu-Brisson v. Delta Air Lines, Inc., 239 F.3d 456 (2d Cir.
2001)(ADEA claims are analyzed under the same burden shifting framework as claims brought
pursuant to Title VID. At the first stage, in order to establish an actionable claim for
discrimination, a plaintiff must plead and prove: (1) that the employee is a member of a
protected class, (2) that the employee was qualified for her position, (3) that she suffered an
adverse employment action, and (4) that the adverse employment action occurred under
circumstances giving rise to an inference of discrimination. Texas Dep't of Cmty. Affairs v.
Burdine, 450 U.S. 248, 254, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981).

At the second stage, if the plaintiff successfully pleads and proves a prima facie case of
discrimination, the burden of production shifts to the employer to set forth a legitimate, non-
discriminatory reason for the adverse action taken. McDonnell Douglas Corp. v. Green, 411
US. 792, 802-04, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).

Once the employer sets forth a legitimate, non-discriminatory reason for the adverse
action complained of by the plaintiff, the presumption of discrimination is dropped from the
case, and, at the third stage, the burden shifts back to the plaintiff to establish that the employer’s

reasons were a pretext for intentional discrimination. St. Mary's Honor Ctr. v. Hicks, 509 U.S.

DRAKE LOEB™ 12
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

 

ALWev Case 7:15-cv-06594-NSR DoRhene #29 Filed 10/03/18 Page 92#%30

502, 508, 113 S. Ct. 2742, 2748, 125 L. Ed. 2d 407 (1993). Critically, to show pretext, the
plaintiff must show both that the employer’s reasons for the adverse employment action were
false, and that discriminatory motives constituted the real reasons for the challenged actions. Id.
at 515. (“‘....a reason cannot be proved to be ‘a pretext for discrimination’ unless it is shown both
that the reason was false, and that discrimination was the real reason”).

Here, the plaintiff cannot show a prima facie case of discrimination on account of her
age, gender or national origin as the plaintiff cannot show any facts raising an inference that the
July 1, 2015 reduction in her hours occurred due to her protected class. In order to raise an
inference of discrimination, a plaintiff must ordinarily show that she was treated less favorably
than other similarly situated individuals outside of her protected classification. See, Ruiz v. Cty.
of Rockland, 609 F.3d 486 (2d Cir. 2010)(a showing that an employer treated plaintiff less
favorably than a similarly situated employee outside his protected group is a recognized method
of raising an inference of discrimination). In order to make this showing, a plaintiff must show
that she was similarly situated to other more favorably treated individuals in all material
respects. Abdul-Hakeem v. Parkinson, 523 F. App'x 19, 21 (2d Cir. 2013).

In this case, the plaintiff's own pleadings utterly fail to allege that others outside of her
protected class, who were similarly situated to her in all material respects, were treated more
favorably than she was in connection with the July, 2015 reduction in hours, nor could she. As
indicated in the moving submissions by BOCES, the plaintiffs hours were reduced in 2015 due
to the documented decreased need for the CNS position, and the fact that the plaintiff was first
on the CNS layoff list promulgated by the Orange County Civil Service Department. Exhibits
“BB,” “CC” and “X”; Heppes Affidavit, [28 and 29; Vyas Affidavit, ff 26 and 27. Here, the

plaintiff has not identified any other BOCES employee or employees, outside of her protected

DRAKE LOEB™ 13
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR_ Doc8ri6727Filed 10/03/18 Page 18980

class, who were ranked first on a layoff list, but did not have his or her hours reduced when
required for budgetary reasons. Indeed, and as indicated in the moving submissions of BOCES,
numerous other employees by BOCES were laid off outright for budgeting reasons (unlike the
plaintiff, who simply had her hours reduced), and none of these employees engaged in “protected
activities.” Heppes Affidavit, 32. Inasmuch as the plaintiff has not identified other similarly
situated employees who were treated less favorably than she was with respect to the reduction in
hours complained of, no inference of discrimination arises. See, Henry v. NYC Health & Hosp.
Corp., 18 F. Supp. 3d 396, 408 (S.D.N.Y. 2014)(general and conclusory allegations of disparate
treatment of similarly situated individuals outside of plaintiffs protected class insufficient to
establish inference of discrimination). Moreover, because Deborah Heppes, who was
responsible for deciding upon the alleged adverse employment actions at issue in this lawsuit,

was and is in the same exact protected class as the plaintiff herself (i.e. a female of non-Indian
descent who is over 40), no inference of discrimination arises. See, Meyer v. State of New York
Office of Mental Health, 174 F. Supp. 3d 673, 687 (E.D.N.Y. 2016), aff'd sub nom. Meyer v.
New York State Office of Mental Health, 679 F. App'x 89 (2d Cir. 2017), cert. denied, 138 S. Ct.
143, 199 L. Ed. 2d 36 (2017)¢“[i]t is a well-settled, albeit not dispositive, principle that where the
alleged discriminator is a member of the same protected class as Plaintiff, an inference against
discrimination exists and claims of discrimination become less plausible”).

Even assuming, arguendo, that the plaintiff could raise an inference that the 2015
reduction in hours was based on her protected class (and she cannot), the plaintiff plainly cannot
show that the challenged reduction in hours represented a pretext for intentional discrimination.
Here, and as set forth in the instant moving submissions, the decision to reduce the hours of the

plaintiff in 2015 was based on the non-disputed facts that: (a) there was a projected decreased

DRAKE LOEB™ 14
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

 

ALB/ev Case 7:15-cv-06594-NSR DoARtErh7P4? Filed 10/03/18 Page 1H ?%30

need for the CNS position, and (b) the plaintiff was on the top of the County-promulgated CNS
layoff list. Exhibits “BB,” “CC” and “X”; Heppes Affidavit, ff 28 and 29; Vyas Affidavit, {f
26 and 27. The courts have repeatedly held that the need to reduce an employee’s hours, or to
terminate a job position outright for budgetary reasons, is a clearly legitimate and non-
discriminatory basis for this employment action. See, Bailey v. Vill. of Pittsford, 981 F. Supp.
2d 178, 182 (W.D.N.Y. 2013)(‘“[i]t is well settled that an employer is free to adjust its workforce
for budgetary reasons, and [a] reduction in force is a legitimate nondiscriminatory reason for
termination.”’)(internal quotations and citations omitted); Delaney v. Bank of Am. Corp., 766
F.3d 163, 168 (2d Cir. 2014)(same).

With this in mind, the claim that the plaintiff had her hours reduced because of her
gender, national origin or age - as opposed to the non-disputed and documented facts that there
was a decreased need for this position and that she was the first employee to be subjected to a
reduction in hours pursuant to the CNS layoff list - is entirely baseless. To the extent the plaintiff
might claim that her reduction in hours was unwise or should have been handled differently, this
argument, as a matter of law, is insufficient to show pretext. See, Fleming v. MaxMara USA,
Inc., 371 Fed. Appx. 115, 118 (2d Cir.2010) (“Only when an employer's business decision is so
implausible as to call into question its genuineness should this Court conclude that a reasonable
trier of fact could find that it is pretextual”)(citing Dister, 859 F.2d at 1116); see also, Brierly v.
Deer Park Union Free Sch. Dist., 359 F. Supp. 2d 275, 291 (E.D.N.Y. 2005)(“[i]t is not a court's
role to second-guess an employer's personnel decisions, even if foolish, so long as they are non-
discriminatory”).

Apart from the plaintiff's claims about her July, 2015 reduction in hours, the plaintiff also

alleges that she was subjected to discrimination by being given less desirable jobs, or denied

DRAKE LOEB™ 15
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALRev Case 7:15-cv-06594-NSR DodSRidih92° Filed 10/03/18 Page%0%30

tasks that she preferred to do. However, the law provides that even crediting the plaintiffs
general and non-specific allegations as true, this does not rise to level of an adverse employment
action - which is necessary to establish a prima facie case. See, Castro v. City of New York, 24
F.Supp.3d 250, 264, 2014 WL 2582830, at *10 (E.D.N.Y. June 5, 2014)(“simply being assigned
undesirable work duties ... [is] insufficient to establish adverse employment action, since [it
does] not have a material impact on the terms and conditions of plaintiff's employment”)
(alterations in original) (quotations and citation omitted).

On the issue of reduced hours, the plaintiff’s Third Amended Complaint asserts that she
was somehow discriminated against by reason of the fact that another SNS employee was not
transferred by BOCES to a supposed vacancy for that position in 2016, and that “if” this
hypothetical action was taken, the plaintiff could have increased her hours. Exhibit “G”, {J 12
(E) and (F). This allegation — to the extent the plaintiff claims it amounted to actionable
discrimination - is meritless. First, the plaintiff never asserted any such act of discrimination in
her EEOC Charge (Exhibit “A”), and as such, she is precluded from raising this allegation in this
proceeding. Perez v. Comme'ns Workers of Am. Local 1109, 2005 WL 2149204, at *8
(E.D.N.Y. Sept. 6, 2005), aff'd sub nom. Perez v. Commce'ns Workers of Am., 210 F. App’x 27
(2d Cir. 2006) (“A district court generally has no jurisdiction to hear claims not alleged in an
employee's EEOC charge”). Second, to the extent the Court might consider this claim (and it
should not), the claim wholly lacks merit. As indicated in the attached Affidavit of Forrest
Addor, the Director of Technology at BOCES, there was no SNS vacancy in 2016, and thus the
factual predicate for her claim is baseless. Addor Affidavit, §{ 2 to 3; see also, Bernstein v. The
MONY Grp., Inc., 228 F. Supp. 2d 415, 419 (S.D.N.Y. 2002)(failure to establish existence of

vacant or open position is fatal to failure to promote or hire claim). Further, even if there was a

DRAKE LOEB"™ 16
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR Do&Sdrt7?49 Filed 10/03/18 Page &/P2#930

factual predicate for the plaintiff's claim in this regard, an employer’s decision to staff positions
in a particular manner based on its own business judgment cannot form the basis of a viable
discrimination or retaliation claim. See, Johnson v. Cty. of Nassau, 480 F. Supp. 2d 581
(E.D.N.Y. 2007)(federal courts do not have a roving commission to review business judgments
and may not sit as super personnel departments, assessing the merits, or even the rationality, of
employers’ nondiscriminatory business decisions).

Similarly, the plaintiff's allegation relating to not being transferred to work in BOCES’
Special Education Department is equally meritless. Exhibit “G” at § 22(A). For example, the
plaintiff asserts that BOCES “should have” rearranged the existing staffing in that particular
Department, and speculates that had that been done, it would have created more hours of work
for her to perform. However, Mr. Addor, the BOCES Director of Technology, saw no legitimate
business reason or justification to change the staffing at that Department, and the plaintiffs
speculative assertions about why the staffing arrangements should have been changed to her
liking such that it might have resulted in a hypothetical increase in her hours is legally
insufficient to establish a viable discrimination claim. See, Roman v. Cornell Univ., 53 F. Supp.
2d 223, 241 (N.D.N.Y. 1999)(“[a]bsent evidence of discriminatory motivation, this Court does
not sit as a super-personnel department that reexamines an entity's business decisions, and
therefore, a court may not second-guess an employer's personnel decision absent demonstrably
discriminatory motive.”)(internal quotations and citations omitted). In this regard, there is not an
iota of evidence that the Special Education Department was staffed as it was to discriminate or
retaliate against the plaintiff, and the plaintiff’s own personal belief that particular actions were
done or not done for discriminatory or retaliatory purposes is insufficient to establish a viable |

claim. See, Kalola v. Int'l Bus. Machines Corp., 2017 WL 3394115, at *10 (S.D.N.Y. 2017),

DRAKE LOEB™ 17
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

 

ALR/ev Case 7:15-cv-06594-NSR DoctHRent 7? Filed 10/03/18 Page $2°0%%0

report and recommendation adopted, 2017 WL 3381896 (S.D.N.Y. 2017), appeal dismissed,
2018 WL 894064 (2d Cir. 2018) (“[p]laintiff's subjective belief that he was discriminated against
is insufficient to raise an inference of discrimination”).

The plaintiff alleges, in her TAC, that she was discriminated against by reason of her
underutilization of her skills in providing computer support services on a particular program
known as “School Dude.” Exhibit “G” at 22 (B). This allegation fails to establish a viable
claim. First, the plaintiffs claim in this regard is not contained in her EEOC Charge, and may
not be pursued in this litigation. See, Perez v. Comme'ns Workers of Am., supra. Second, there
is not any evidence that the decision not to provide further staffing for this program was based on
discriminatory reasons, and the plaintiff’s subjective belief that this decision was based on
improper motives is insufficient to show unlawful intent. See, Kalola v. Int'l Bus. Machines
Corp., 2017 WL 3394115, at *10 (S.D.N.Y. 2017). Third, the claim that BOCES under-utilized
the plaintiff's skills is simply not an adverse employment action, and is legally insufficient to
establish a prima facie case. See, Hill v. Rayboy—Brauestein, 467 F. Supp.2d 336, 352 (S.D.N.Y.
2006) (“[A] change in job responsibilities is not necessarily an adverse employment action. ...
Neither is underutilization of a Plaintiff's skills.”) (internal citations omitted). Finally, even if the
plaintiff could make out a prima facie claim of discrimination based on not being given specified
work assignments, BOCES established that that there was simply zero business need to increase
any staffing or hours to service this particular computer program. Addor Affidavit, § 6. With this
in mind, there is no basis to find that the challenged actions were a pretext for age, gender or
national origin discrimination. See, Brown v. Soc'y for Seaman's Children, 194 F. Supp. 2d 182
(E.D.N.Y. 2002)(Title VII may not be used as a vehicle for second-guessing an employer's

business judgment, since the employer is permitted to make bad business judgments and

DRAKE LOEB™ 18
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR Do@Sérh7P49 Filed 10/03/18 Page 2824930

misjudge the work of employees as long as its evaluations and decisions are not made for
prohibited discriminatory reasons such as race or gender).

Finally, to the extent that the plaintiff claims that she was retaliated against by reason of
not being returned to full-time status upon the August, 2015 passing another CNS employee (Mr.
Kox), this claim clearly fails. In order to establish a claim for retaliation, the plaintiff must
show: [1] participation in protected activity known to employer; [2] employment action
disadvantaging employee; and [3] causal connection between protected activity and adverse
employment action. Terry v. Ashcroft, 336 F.3d 128 (2d Cir. 2003). In this case, the plaintiff
asserts that she was not reinstated to a full-time position upon Mr. Kox’s passing because of her
recent August 20, 2015 EEOC filing. However, Mr. Kox’s passing simply did not result in the
need to fill his position, or increase another employee’s hours, because the school district that
used his services (the Monticello Central School District) chose not to replace his services with
another BOCES employee upon his passing. Vyas Affidavit, § 28; Rossitto Affirmation, {| 2. As
such, because there simply was no vacant position to be filled by the plaintiff, or any other
BOCES employee, her claim based upon the failure to reinstate her to full-time status necessarily
fails. Finkelshteyn v. Staten Island Univ. Hosp., 687 F. Supp. 2d 66, 84 (E.D.N.Y.
2009)(employee’s claim of unjust denial of request to be reinstated to full-time status dismissed
where employee failed to show actual availability of open position).

VIII. THE PLAINTIFF’S CLAIMS BASED ON DISCRIMINATION, UNDER THE
NEW YORK HUMAN RIGHTS LAW, SHOULD BE DISMISSED (FOURTH
CAUSE OF ACTION)

The standards for evaluating an employer’s liability under Title VII, as well as under the
ADEA, apply to claims of discrimination under the New York State Human Rights Law

(“NYSHRL”). See, Butler v. New York Health & Racquet Club, 768 F. Supp. 2d 516, 529

DRAKE LOEB™ 19
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR Doc$*er87P49 Filed 10/03/18 Page SP?R%o0

(S.D.N.Y. 2011)(“[t]he framework for analyzing NYSHRL...discrimination claims is essentially
the same as under Title VII and the ADEA”). With this in mind, for the same reasons why the
plaintiffs claims of discrimination relating to the July, 2015 reduction in hours fail under Title
VII and the ADEA, these same claims - to the extent brought under the NYSHRL - should be
dismissed as well. See, Lambert v. McCann Erickson, 543 F. Supp. 2d 265 (S.D.N.Y. 2008)
(claims brought under the NYSHRL are generally evaluated under the same standards as federal
anti-discrimination statutes).

IX. THE PLAINTIFF’S RETALIATION CLAIMS UNDER THE FLSA SHOULD BE
DISMISSED (FIFTH CAUSE OF ACTION)

In the case at bar, the plaintiff claims that her hours were reduced, from 40 hours per
week to 16 hours per week, in July of 2015, for allegedly retaliatory reasons based on her alleged
prior complaints to supervisory personnel at BOCES about the non-payment of wages. There is
no merit as a matter of law to this claim.

FLSA retaliation claims are subject to the three-step burden-shifting framework
established by the McDonnell Douglas formula. Mullins v. City of New York, 626 F.3d 47, 53
(2d Cir. 2010). In order to establish a prima facie case of retaliation under the FLSA, a plaintiff
must show: (1) participation in protected activity known to the defendant; (2) an employment
action disadvantaging the plaintiff; and (3) a causal connection between the protected activity
and the adverse employment action. Torres v. Gristede's Operating Corp., 628 F. Supp. 2d 447,
472 (S.D.N.Y. 2008). The plaintiff cannot establish a viable FLSA retaliation claim in this case.

Initially, the plaintiff cannot show the requisite protected activity known to the defendant.
Prior to the commencement of the instant lawsuit, the plaintiff never filed any formal or written
complaints with BOCES ever alleging that she was not paid either her straight-time or overtime

hours worked, nor has the plaintiff even alleged that she has done so in her pleadings. Vyas

DRAKE LOEB™ 20
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR DoctRhEnt749 Filed 10/03/18 Page $82%%o

Affidavit, J 4; Fisk Affidavit, 4 to 7; Heppes Affidavit, ] 6 and 7. The plaintiff cannot,
therefore, base any FLSA retaliation claims on any such complaints. See, Aneja v. Triborough
Bridge & Tunnel Auth., 35 F. App'x 19 (2d Cir. 2002)(worker who never filed formal complaint
for violations of the Fair Labor Standards Act [FLSA] before his termination was precluded from
bringing retaliation claim against employer under FLSA). Further, to the extent that the plaintiff
claims that she made an oral complaint about unpaid wages on October 2, 2014 to Pamela
Rourke (n/k/a Pamela Fisk) and/or to Mr. Vyas in April of 2015, any such claims fail to establish
a viable retaliation claim.

First, the plaintiff does not allege that she informed either Ms. Heppes, Ms. Rourke or
Mr. Vyas that BOCES engaged in any sort of illegal activity by reason of the manner in which it
paid the plaintiff her wages, nor does she allege that she advised either individual that the
conduct of BOCES violated the FLSA or the NYLL. Absent such allegations, a viable
retaliation claim cannot be established by reason of her alleged oral complaints regarding her
wage payments. See, Caddick v. Pers. Co. I LLC, , 2018 WL 3222520, at *9 (S.D.N.Y.
2018)(absent allegation that employee’s complaints with respect to overtime invoked the FLSA
or accused defendants of illegality, no protected activity within the meaning of the FSLA was
established, thus warranting dismissal of FLSA retaliation claim); Dunn v. Sederakis, 143 F.
Supp. 3d 102 (SDNY. 2015)(City college employee's oral complaints to human resources
personnel and her supervisor about unpaid compensation for overtime work hours were not
sufficient to put college employer on notice that she was asserting a violation of her rights under
the FLSA, and thus, did not amount to “protected activity,” as required to support FLSA

retaliation claim; the overtime complaints were generalized and were part of a litany of

DRAKE LOEB™ 21
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR DoS Erh7P49 Filed 10/03/18 Page ¥O28930

complaints by employee that concerned alleged violation of employer's internal policies and
other non-FLSA rights ).

Apart from the fact that the plaintiff's complaints, as alleged, did not amount to _
“protected activity” sufficient to establish a prima facie case of retaliation under the FLSA, the
plaintiff clearly cannot show a causal connection between her complaints and the adverse action
complained of. First, with respect to the alleged complaints made to Pamela Rourke (n/k/a
Pamela Fisk) in October of 2014, there is a gap of approximately nine (9) months between this
complaint and the July, 2015 reduction in hours (or perhaps a seven [7] month gap, if the gap is
measured between this complaint and the time when the plaintiff was advised of the plan to
reduce her hours, in May of 2015). Whether 7 or 9 months, the rule is that a gap of time of this
length is clearly far too attenuated to support a retaliation claim. See, Moccio v. Cornell Univ.,
889 F. Supp. 2d 539 (S.D.N.Y. 2012), aff'd, 526 F. App'x 124 (2d Cir. 2013)(noting that
although the Second Circuit has not drawn bright line to define outer limits beyond which
temporal relationship between protected activity and adverse employment action is too
attenuated to establish causal relationship needed to establish prima facie case of retaliation, the
passage of more than two months between protected activity and adverse employment action
does not allow for inference of causation).

Second, although the plaintiff alleges that she complained about working overtime in
April of 2015, there is clearly no causal connection between this complaint and her July, 2015
reduction in hours. As an initial matter, the mere existence of temporal proximity between a
protected activity and an alleged adverse employment action is not alone sufficient to establish a
viable retaliation claim. Govori v. Goat Fifty, L.L.C., 519 Fed.Appx. 732, 734 (2d Cir.2013)

(temporal proximity is not alone sufficient to show that a challenged action a pretext for

DRAKE LOEB™ 22
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

ALR/ev Case 7:15-cv-06594-NSR Doch#hér67079 Filed 10/03/18 Page £7088%0

unlawful retaliation). As referenced in the Affidavit of Deborah Heppes, she was the individual
who made the determination to reduce the plaintiff’s hours and, at the time she made this
determination, she was wholly unaware of any wage complaints made by the plaintiff. Heppes
Affidavit, {| 6 and 7. As such, a claim of a causal relationship between the plaintiff's wage
complaints and the later reduction in wages is negated. See, Murray v. Visiting Nurse Servs. of
N.Y., 528 F. Supp. 2d 257 (S.D.N.Y. 2007)(prima facie case of retaliation not established where
actual decision-maker lacked knowledge of protected activities),

Further, even assuming, arguendo, that the plaintiff could show a prima facie case of
FLSA retaliation (and she cannot), the plaintiff's claim is wholly without merit since the decision
to reduce the plaintiffs hours in July of 2015 was solely based on the documented decreased
need for the CNS services, and the fact that the plaintiff was (according to a County-generated
layoff list) the CNS employee to be subjected to any reduction in hours. Heppes Affidavit, 14
28 and 29; Vyas Affidavit, J 26 and 27; Fisk Affidavit, | 11; Exhibits “BB,” “CC” and “Xx.”
As noted above, these documented facts represent a clearly legitimate and non-retaliatory basis
for the reduction in hours, and the mere fact that the plaintiff believes that the plan to reduce her
hours was unwarranted, unwise or otherwise unjustified is beside the point and insufficient to
sustain her retaliation claim. See, Delaney v. Bank of Am. Corp., 766 F.3d 163 (2d Cir. 2014)
(holding that the court does not sit as a super-personnel department that reexamines an
employer's business decisions). In any event, it is more than telling that when the plaintiff
complained to her Union representatives about her reduction in hours at the time she was notified
of this decision, the plaintiff said nothing about BOCES reducing her hours for “retaliatory” or
even “discriminatory” reasons. Exhibit “FF.” Instead, the plaintiff's objection to the reduction

in hours, “in real time,” was based simply on her disagreement with her ranked position on the

DRAKE LOEB™ 23
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR DoASfdr?P4? Filed 10/03/18 Page S8%#?30

County-generated layoff list. Exhibit “FF.” With this mind, the plaintiff's belated attempt to
recast her claim as one based on “retaliation” on account of her alleged prior complaints about
the non-payment of wages should be summarily rejected.

X. THE PLAINTIFF’S RETALIATION CLAIMS UNDER THE NEW YORK
LABOR LAW SHOULD BE DISMISSED (SIXTH CAUSE OF ACTION)

The case law recognizes that the elements of a viable retaliation claim under the New
York Labor Law are essentially identical to the elements under the FLSA. See, Henry v. Nannys
for Grannys Inc., 86 F. Supp. 3d 155, 159-60 (E.D.N.Y. 2015) (noting that the same standard
governs FLSA and NYLL retaliation claims); Esmilla v. Cosmopolitan Club, 936 F. Supp. 2d
229, 239 (S.D.N.Y. 2013)(“...the familiar “burden-shifting” framework set forth by the Supreme
Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668
(1973), which is used by courts to analyze FLSA retaliation claims at the summary judgment
stage, is also appropriately used to analyze claims under NYLL § 215”). For the reasons set
forth in more detail in Point [X, above, the plaintiff's retaliation claims, based on alleged
complaints about unpaid wages, are non-viable under the New York Labor Law for the same
reasons they are non-viable under the FLSA.

XI. THE PLAINTIFF’S RETALIATION CLAIMS UNDER THE FMLA SHOULD BE
DISMISSED (SEVENTH CAUSE OF ACTION)

The plaintiff alleges that in retaliation for her taking a medical leave in the early part of
2014, she was purportedly not considered for and then promoted to the position of Senior
Computer Network Specialist (“SNS”), which said position was given to another employee. In
order to establish a prima facie case of retaliation under the FMLA, an employee must establish
that: (1) she exercised rights protected under the FMLA; (2) she was qualified for her position;
(3) she suffered an adverse employment action; and (4) the adverse employment action occurred

under circumstances giving rise to an inference of retaliatory intent. Potenza v. City of New

DRAKE LOEB™ 24
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR DocMhAbnf AY? Filed 10/03/18 Page $4°8%%o

York, 365 F.3d 165, 168 (2d Cir. 2004). When analyzing claims of retaliation under the FMLA,
the familiar McDonnell-Douglas burden shifting formula applies. Id., at 168.

With respect to a failure to promote claim, as alleged by the plaintiff here, an employee
must show that: (1) she applied for an available position; (2) she was qualified for the position;
and (3) even though qualified, she was rejected under circumstances which give rise to an
inference of discrimination. Lanier v. ].B.M. Corp., 319 F. Supp. 2d 374, 385 (S.D.N.Y. 2004).

In this case, the plaintiff plainly cannot demonstrate a prima facie case of retaliation
under the FMLA based on the fact that she was not promoted to an SNS position in 2014. Here,
BOCES posted the SNS vacancy on March 10, 2014, and the plaintiff was specifically emailed
notice of this vacancy on the same March 10, 2014 date. Exhibits “Z” and “AA.” However, the
plaintiff conceded that she did not even apply for this position. Exhibit “IT” at p. 34, lines 21 to
23, and p. 47, lines 22 to 24. The law is emphatically clear that where, as here, the plaintiff
cannot show she applied for a vacant position, any failure to promote claim is non-viable. See,
Brown v. Coach Stores, Inc., 163 F.3d 706 (2d Cir. 1998)(employee bringing failure-to-promote
claim must allege that she or he applied for a specific position or positions and was rejected
therefrom).

CONCLUSION

For all of the foregoing reasons, it is respectfully requested that the instant motion, made

on behalf of BOCES, for summary judgment dismissing all claims interposed by the plaintiff

pursuant to FRCP 56, be granted in its entirety.

Dated: New Windsor, New York
July 13, 2018

DRAKE LOEB™ 25
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 

 
 

 

ALR/ev Case 7:15-cv-06594-NSR DoGSAtdrf7P4? Filed 10/03/18 Page 80 %30

Yours, etc.,

DRAKE-LOEB, PLLC __
oo a OL ‘ A. oe oo °

By: J Sbks Yj Kf
ADAM L. RODD (AR-3484)
Attorneys for Defendant
555 Hudson Valley Avenue,Suite 100
New Windsor, New York 12553
Tel. No.: (845) 561-0550

 

DRAKE LOEB™
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

26

 

 
